DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/2022 has been entered.

Status of Claims
Applicants amendment filed 04/06/2022 has been entered.  Claims 1-4, 6, 8, 10-14, 19-31 are pending, claims 3, 4, and 22-26 have been withdrawn from consideration, and claims 1, 2, 6, 8, 10-15, 19-21 and 27-31 are currently under consideration for patentability under 37 CFR 1.104. 

Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copies have been received. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/07/2022 has been considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the interior spacing (claims 1, 19) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the front wall having an exterior surface and an interior surface opposite the exterior surface (claims 1, 19) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the exterior facing side wall connected to and extending proximally from the interior surface of the front wall (claim 19) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5, 6, 8, 11-15, 19, 21, and 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy, II et al. (U.S. 2013/0172674, hereinafter Kennedy et al.) in view of Ouyang et al. (U.S. 2017/0188795).
With respect to claim 1, Kennedy et al. teaches a tip part (FIG. 25) for an endoscope, said tip part comprising: 
a vision receptor having a first lens (1652, FIG. 17a, para [0116] states camera train holder 2402 is similar to camera train holder 1600 in terms of construction, method of use, and assembly) and a vision sensor (2410) for providing an image from received light ; 
a casing (2412) with an internal surface supporting and contacting the first lens so that the casing substantially and directly maintains a position of the first lens in relation to another lens and/or in relation to the vision sensor; 
a first light source (held within 2404, para [0116]); and 
an exterior housing having a distal or front end longitudinally opposite and spaced apart from a proximal or back end (FIG. 25,26), the exterior housing having an exterior facing side wall extending from the front end to the back end (circumferential wall in FIG. 25), and a front wall (flat distal end portion, FIG. 25) connected to the exterior facing side wall at the front end, the exterior housing formed in one-piece with the casing and the front wall accommodating the vision receptor and the first light source (FIG. 25); and 
a light shield positioned between the vision receptor and the first light source so as to prevent ingress of stray light from the first light source into the vision receptor by optically shielding the vision receptor (see for example paragraph [0064], [0102]).

    PNG
    media_image1.png
    435
    942
    media_image1.png
    Greyscale

However, Kennedy et al. is silent regarding the interior configuration of the camera train holder distal end 2402, therefore does not explicitly teach the front wall having an interior surface opposite the exterior surface.  Kennedy et al. further does not teach a window.
With respect to claim 1, Ouyang et al. teaches a tip part for an endoscope, said tip part comprising:
a vision receptor (1130) having a first lens (1158) and a vision sensor (1152) for providing an image from received light;
a casing (1218);
a window (dust cover) made of a transparent material and positioned at a distal end of the tip part at least party in front of the first lens (para [0071] for example); and
an exterior housing having a distal or front end (FIG. 12A) longitudinally opposite and spaced apart from a proximal or back end (FIG. 12B), the exterior housing having an exterior facing side wall extending from the front end to the back end and a front wall connected to the exterior facing side wall at the front end (FIG. 12A,B), the front wall and the exterior facing side wall defining an interior spacing (1216), the exterior housing formed in one piece with the casing and the front wall (para [0069],[0071]) and accommodating the vision receptor in the interior spacing (para [0069]), the front wall having an exterior surface (FIG. 12A) and an interior surface opposite the exterior surface (FIG. 12B), the casing extending in the interior spacing from the interior surface of the front wall toward the back end (FIG. 12B).

    PNG
    media_image2.png
    768
    747
    media_image2.png
    Greyscale

Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the design of the tip part of Kennedy et al. to utilize the interior configuration including the front wall having an interior surface opposite the exterior surface with a window as taught by Ouyang et al. in order to provide a single sealed cavity for all of the electrical components of the tip part (FIG. 11 of Ouyang et al.).
With respect to claim 2, Kennedy et al. teaches the casing is made of an opaque material forming the light shield, which at least partially surrounds the vision receptor (see for example paragraph [0064], [0073], [0102], [0116]).
With respect to claim 5, Kennedy et al. in view of Ouyang et al. teaches the casing extends from the front wall to the vision sensor (FIG. 25 of Kennedy, FIG. 12B of Ouyang).
With respect to claim 6, Kennedy et al. teaches the front wall of the exterior housing comprises an exterior surface positioned at the distal end of the tip part, wherein a distal end of the light shield is arranged substantially flush with the exterior surface (FIG. 25).
With respect to claim 8, Kennedy et al. teaches the exterior surface is substantially planar, (FIG. 25).
With respect to claim 10, Kennedy et al. in view of Ouyang et al. teaches the window comprises a first material (glass, para [0071] of Ouyang et al.), and the exterior housing comprises a second material (see for example paragraph [0064], [0073], [0102], [0116] of Kennedy et al.), the second material different from the first material.
With respect to claim 11, the claim limitation, “wherein the first lens is a wafer lens” is considered product by process.  MPEP 2113 I. states "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
With respect to claim 12, Kennedy et al. teaches the vision receptor comprises the casing and a lens stack having the first lens (1652) and a second lens (1650), the lens stack being positioned inside the casing (para [0098] for example), the second lens being positioned successively in front of the first lens (FIG. 17A).
With respect to claim 13, Kennedy et al. teaches the casing abuts the vision sensor and the first lens (FIG. 17, 25 for example).
With respect to claim 14, Kennedy et al. teaches the vision receptor and/or the tip part do(es) not comprise a separate lens barrel or envelope configured to support the first lens or plurality of lenses (FIG. 17, 25).
With respect to claim 15, Kennedy et al. teaches an endoscope, comprising: a tip part according to claim 1 (FIG. 17, 25).
With respect to claim 19, Kennedy et al. teaches tip for an endoscope, comprising:
a vision sensor (2410);
a first light source (held within 2404, para [0116]), an exterior housing (FIG. 25) extending axially from a proximal end to a distal end and having a front wall (see below) and an exterior wall (see below), the exterior wall connected to and extending proximally from the front wall (FIG. 25), the housing made of an opaque material (para [0064], [0073], [0102], [0116]) and accommodating the vision sensor and the first light source; and
a casing extending proximally from the front wall, the housing formed in one-piece with the casing and the front wall (see below).

    PNG
    media_image1.png
    435
    942
    media_image1.png
    Greyscale

However, Kennedy et al. is silent regarding the interior configuration of the camera train holder distal end 2402, therefore does not explicitly teach the front wall having an interior surface opposite the exterior surface.  Kennedy et al. further does not teach a window.
With respect to claim 19, Ouyang et al. teaches a tip for an endoscope, comprising:
a vision sensor (1152);
a first light source (1160);
an exterior housing extending axially from a proximal end (FIG. 12B) to a distal end (FIG. 12A) and having an exterior facing side wall (FIG. 12A,B), the front wall having an exterior surface (FIG. 12A) and an interior surface opposite the exterior surface (FIG. 12B), the front wall and the exterior facing side wall defining an interior spacing (1216), the exterior facing side wall connected to and extending proximally from the interior surface of the front wall (FIG. 12A,B), the housing accommodating the vision receptor and the first light source in the interior spacing (para [0069]),
a casing (1218), the housing formed in one piece with the casing and the front wall (para [0069],[0071]);
a window (dust cover) comprising a transparent material and positioned at the distal end of the housing axially in front of the vision sensor (para [0071] for example); and


    PNG
    media_image2.png
    768
    747
    media_image2.png
    Greyscale

Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the design of the tip part of Kennedy et al. to utilize the interior configuration including the front wall having an interior surface opposite the exterior surface with a window as taught by Ouyang et al. in order to provide a single sealed cavity for all of the electrical components of the tip part (FIG. 11 of Ouyang et al.).
With respect to claim 21, Kennedy et al. teaches a light shield between the vision sensor and the first light source (see for example paragraph [0064], [0073], [0102], [0116]).
With respect to claim 28, Kennedy et al. teaches the casing comprises a longitudinal axis and a first cross-sectional profile at a first position along the longitudinal axis and a second cross-sectional profile at a second position along the longitudinal axis, the second position spaced from the first position, and wherein, the front wall comprises a cross-section that is different than at least the second cross-section profile of the casing (FIG. 25 shows a circular opening at 2414, FIG. 26 shows a square opening at 2410).
With respect to claim 29, Kennedy teaches the casing supports the vision receptor and the light source (via 2404), and the casing is formed in one modular piece (FIG. 26).
With respect to claim 30, Kennedy et al. as modified by Okada et al. would result in the window being positioned at the distal end in the area of reference 2414 in FIG. 25 of Kennedy et al., and as such would be flush with and surrounded by an exterior surface of the exterior housing.  See also FIG. 3 of Okada.
With respect to claim 31, Kennedy teaches the casing supports the vision receptor and the light source (via 2404), and the casing is formed in one modular piece (FIG. 26).

Claims 20 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy, II et al. (U.S. 2013/0172674, hereinafter Kennedy et al.) in view of Ouyang et al. (U.S. 2017/0188795) as applied to claims 1 and 19 above and further in view of Navok et al. (U.S. 2006/0173242).
Kennedy et al. in view of Ouyang et al. teaches a tip as set forth above.  However, Kennedy et al. in view of Ouyang et al. does not teach the window being integral with the housing.
With respect to claim 20, Navok et al. teaches an analogous tip wherein a window (34) is integrally formed with a housing (40), para [0080]).
That is, the currently pending specification defines integrally as “be substantially inseparable by hand” at paragraph [0032]. Navok et al. teaches the window is soldered to the housing.  This meets the plain meaning of “substantially inseparable by hand”.
With respect to claim 27, Navok et al. teaches an analogous tip wherein a sidewall (40) and a window (34) are integrally formed in one piece (para [0080]).
That is, the currently pending specification defines integrally as “be substantially inseparable by hand” at paragraph [0032]. Navok et al. teaches the window is soldered to the housing.  This meets the plain meaning of “substantially inseparable by hand”.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to utilize the soldered connection between the window and the housing as taught by Navok et al. in order to achieve a hermetic closure (para [0080] of Navok et al.). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795